ITEMID: 001-72350
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF HAVLICKOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
TEXT: 4. The applicant lives in Frýdlant v Čechách.
5. On 21 November 1988 the applicant, having been divorced on 27 June 1988, lodged an action with the Liberec District Court (okresní soud) for the separation of the matrimonial property.
6. On 13 January and 13 February 1989 the court held two hearings. On 28 April and 8 June 1989 it appointed two experts with a view to evaluating real estate, antiques and jewellery. Subsequent hearings were held on 13 December 1989, 29 November 1990 and 5 March 1991. In the meantime, the expert in real estate delivered his opinion. Another hearing was scheduled for 28 June 1991.
7. On 15 March 1992 a new expert opinion concerning the real estate was submitted to the court, which had appointed another expert in antiques and jewellery.
8. On 20 August 1993 the District Court ordered a new expert opinion concerning the real estate. The expert submitted his report on 6 September 1993.
9. On 4 January 1994 the case was transmitted to another judge at the District Court.
10. Two hearings were held on 19 May and 9 June 1999. The parties expressed their wish to reach a friendly settlement. The last hearing was therefore adjourned sine die.
11. As the parties had not informed the court about a friendly settlement, a hearing was held on 7 February 2002. It was adjourned in order to evaluate the antiques and jewellery claim. Moreover, the applicant was invited to submit the address of a witness she had suggested be heard.
12. On 4 October 2002 the court appointed a new expert in real estate. The expert submitted his opinion in February 2003.
13. On 31 October 2002 and 29 April 2003, the District Court held hearings. The applicant did not attend the last hearing, being in the United States of America. The court therefore adjourned the hearing sine die.
14. On 17 July 2003 the applicant’s lawyer informed the court that her client had returned to the Czech Republic and that a friendly settlement of the case was not excluded. On 3 September 2003 she informed the court of the continuation of the dispute. On 16 October 2003 the applicant notified the court that she would be abroad until December 2003.
15. A hearing scheduled for 4 May 2004 was adjourned at the request of the applicant’s lawyer until 18 May 2004. At this hearing, the defendant challenged the judge for bias. On 15 July 2004 the Ústí nad Labem Regional Court (krajský soud) decided that the judge was not biased, and remitted the case to the District Court.
16. A hearing scheduled for 2 November 2004 was adjourned, the defendant being ill.
17. A hearing held on 25 January 2005 was adjourned sine die, the parties not agreeing on the value of the antiques and jewellery. The court requested the Czech Insurance and Police Office to submit written opinions as the defendant claimed that certain antiques had been stolen in 1995.
18. It appears that the proceedings are still pending at first instance.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
